DETAILED ACTION

Response to Amendment
Claims 1 and 3 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 5/24/2022.

Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 5/24/2022 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a non-aqueous electrolyte cylindrical secondary battery having an electrode group with tape attached on an outermost peripheral surface at both ends in an axial direction, the tape having two adhesion regions and a non-adhesion layer on a substrate, the non-adhesion layer sandwiched between the adhesion regions as set forth in the claim, with a current collector of the negative electrode plate exposed on an outermost periphery as set forth in the claim.
Minetani is considered to be the prior art reference of record closest to the aforementioned limitations of amended instant independent claim 1.  However, it does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the tape with two adhesion regions sandwiching a non-adhesion region along an axis of winding in the electrode group, with the specific regions of the tape spatially as set forth in the claim is not disclosed nor rendered obvious by Minetani.

A further search revealed additional references pertinent to the instant claims:

Lee (US 2008/0102354) discloses in Figs 1-6, a secondary battery ([0003]) including a wound electrode assembly (ref 200) including multiple tape strips (refs 410, 420, 500) attached to an outer surface of the electrode assembly (ref 200, Fig 5).  However, the tapes (refs 410, 420, 500) are individual pieces and do not render the tape of the instant claims obvious.

Son et al. (US 9,502,733) discloses in Figs 1-5, a secondary battery (Abstract) including a wound electrode assembly (ref 20) having multiple adhesive tapes (refs 30, Figs 1-2) attached thereto.  However, each tape (ref 30) is an individual strip, attached to the top and bottom surfaces, respectively, of the electrode assembly (ref 20).  Thus, the tape of Son is structurally distinct from that of the tape and electrode group assembly of the instant claims.

Park (US 2010/0035132) discloses in Figs 1-6, a battery (Abstract) including an electrode assembly (ref 1111) having multiple adhesive tapes attached thereto (refs 322, 324, 321).  However, once again, the tapes are each individual pieces and adhered to the assembly (ref 1111) in a configuration distinct from that of the instant claims.
As seen above, none of the additionally cited references alleviates the deficiencies of the previously applied prior art.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725